The decree rendered by a court having jurisdiction is not void. It call be impeached only in a direct proceeding seasonably instituted by a party asking that it be reversed, quashed, or vacated. State v. Richmond,26 N.H. 232, 237, 242, 243, 246; Wingate v. Haywood, 40 N.H. 437; Horne v. Rochester, 62 N.H. 347; Charles v. Davis, 62 N.H. 375; Blanchard v. Webster, 62 N.H. 467; Fowler v. Brooks, 64 N.H. 423; McDonald v. Drew, *Page 248 64 N.H. 547; Kittredge v. Martin, 141 Mass. 410; Freeman Judg., cc. 6, 13, 21, and ss. 134, 135, 285-287; High Inj., ss. 1416-1418, 1425. If the validity of a judgment could be contested collaterally, a second judgment, avoiding the effect of the first without a direct and express annulment of it, would be subject to a like attack, and there would be no termination of litigation by a final decision.
Exceptions overruled.
CARPENTER, J., did not sit: the others concurred.